Opinión disidente emitida por el Juez Asociado
Señor Rivera Pérez.
La Mayoría expidió el auto de certificación intrajurisdic-cional solicitado, asumió jurisdicción en este asunto y cer-tificó una opinión per curiam y sentencia el 20 de noviem-bre de 2004, en horas de la noche.
La parte peticionaria señaló como errores cometidos por el Tribunal de Primera Instancia lo siguiente:
*5601. Erró el Honorable Tribunal de Primera Instancia, Sala Superior de San Juan al desestimar el caso de epígrafe adu-ciendo que el mismo no era justiciable.
2. Erró el Honorable Tribunal de Primera Instancia, Sala Superior de San Juan al no conceder remedios provisionales para garantizar los votos de los electores que votaron en las eleccio-nes del 2 de noviembre de 2004 como los de epígrafe. Solicitud de Certificación y Moción de Remedios Urgentes en Auxilio de Jurisdicción, pág. 4.
La parte peticionaria no incluyó, en ese momento, en nuestro expediente copia de una sentencia escrita, emitida por el Tribunal de Primera Instancia, ni copia de los em-plazamientos diligenciados sobre las personas de todos los demandados de autos, aquí recurridos.
El 20 de noviembre de 2004 el presente caso fue trasla-dado al Tribunal de Distrito Federal para el Distrito de Puerto Rico mediante un Notice of Removal, a tenor con lo dispuesto en 28 U.S.C.A. sec. 1446(d). El 21 de diciembre de 2004 fue devuelto por ese foro a este Tribunal por orden emitida por el honorable Juez Daniel Domínguez.
La Mayoría se reafirma en lo actuado previamente de expedir el referido auto de certificación, de asumir jurisdic-ción en este asunto y certifica nuevamente una opinión per curiam y sentencia hoy 23 de diciembre de 2004 en horas de la mañana. Por ese motivo reformulamos nuestra pre-via expresión individual y DISENTIMOS nuevamente del criterio mayoritario. Somos del criterio que no procede la remisión inmediata del mandato a la Comisión Estatal de Elecciones de Puerto Rico. Al actuar de esa forma, la Ma-yoría lesiona seriamente el derecho de la parte recurrida a acudir al Tribunal Supremo de Estados Unidos por aque-llos asuntos eminentemente federales que están inmersos en este caso.
I
El viernes 19 de noviembre de 2004 la Mayoría le con-cedió a los recurridos hasta las tres de la tarde, escasa-*561mente tres horas, para expresarse sobre la Solicitud de Certificación y Moción de Remedios Urgentes en Auxilio de Jurisdicción, presentada bajo juramento por los peticiona-rios ante este Tribunal el jueves 18 de noviembre de 2004 a la una y cincuenta y siete de la tarde, y recibida por el que subscribe a las tres y veinte de la tarde.(1) En ese escrito la parte peticionaria certificó cursar copia de éste a las demás partes por correo ordinario y al Tribunal de Primera Ins-tancia por entrega personal ese mismo día, 18 de noviem-bre de 2004.(2) El 19 de noviembre de 2004 a las dos y treinta y nueve minutos de la tarde, el Comisionado Electoral del Partido Nuevo Progresista solicitó una prórroga para expresarse sobre el recurso de certificación solicitado ante nos. Argüyó que no contaba con copia del recurso de certificación; que se le notificó copia de la Orden de este Tribunal pero no se le proveyó copia del referido recurso. El abogado del Comisionado Electoral del Partido Nuevo Pro-gresista alegó haber estado asesorando activa y extensa-mente a su cliente durante el día feriado, viernes 19 de noviembre de 2004, en los asuntos relacionados con el pro-ceso de escrutinio en San Juan. Por ello, alegó que la pre-paración del escrito para comparecer ante este Tribunal y expresarse se complicó aún más. Solicitó hasta el próximo lunes 22 de noviembre de 2004 a las cinco de la tarde para presentar su escrito. El 19 de noviembre de 2004, a las tres y treinta y nueve de la tarde, el Presidente de la Comisión Estatal de Elecciones presentó una moción de prórroga para expresarse sobre el referido recurso. Solicitó hasta el sábado 20 de noviembre de 2004 a las tres de la tarde para comparecer por escrito. Argüyó que a las tres de la tarde del viernes 19 de noviembre de 2004 el honorable Aurelio Gracia estaba testificando en la vista evidenciaría que se *562está celebrando ante el Tribunal de Distrito Federal para el Distrito de Puerto Rico, y por ende le resultaba imposi-ble cumplir con el término original pautado por este Tribunal (tres de la tarde del día feriado, viernes 19 de noviem-bre de 2004). La Mayoría le concedió una prórroga hasta las doce del mediodía del sábado 20 de noviembre de 2004 a la Comisión Estatal de Elecciones y al Comisionado Electoral del Partido Nuevo Progresista para expresarse por escrito. (3)
Algunas de las partes demandadas de autos y aquí re-curridas, durante el trámite que se estaba realizando en este Tribunal el viernes 19 y sábado 20 de noviembre de 2004, se encontraban participando activamente en los pro-cedimientos de los asuntos relacionados con el proceso de escrutinio en San Juan y de una vista evidenciaría pau-tada para los mismos días y la misma hora en el Tribunal de Distrito Federal para el Distrito de Puerto Rico, Sala del honorable juez Daniel Domínguez. Concluimos que, da-das las circunstancias presentes, los términos concedidos a las partes recurridas para comparecer ante este Tribunal fueron irrazonables e insuficientes para que pudieran ex-presarse en forma informada y responsable ante este Tribunal. La Mayoría actuó atropelladamente con esas partes. El derecho constitucional a un debido proceso de ley no es una mera formalidad; es una garantía real y tiene que protegerse en forma efectiva. La Mayoría revocó al Tribunal de Primera Instancia que, según afirmó, desestimó la demanda de autos sin contar con copia escrita de la sen-tencia emitida por ese tribunal para evaluar los fundamen-*563tos que lo llevaron a concluir sobre la desestimación de la demanda de autos. No devolvió el caso al foro primario para el inicio de los procedimientos de primera instancia y la eventual celebración de una vista evidenciaría. Evaluó los méritos de lo que plantearon los demandantes de autos al tribunal a quo y no —lo que era procedente— la decisión recurrida de desestimar la demanda. Actuó sin contar con un expediente ni con la presentación de la parte deman-dante de prueba admitida por el Tribunal de Primera Ins-tancia para sostener sus alegaciones.(4) Concluimos que todo este curso de acción tomado por la Mayoría resulta improcedente como cuestión de derecho y es crasamente violatorio a la garantía de los recurridos a un debido pro-ceso de ley, al amparo de la Constitución de Estados Uni-dos y de Puerto Rico.
El 19 de noviembre de 2004, a las cuatro y treinta y nueve de la tarde, el Comisionado Electoral del Partido Popular Democrático presentó ante nos un escrito titulado Comparecencia del Comisionado Electoral del Partido Po*564pular Democrático.(5) Esta parte alega que los demandan-tes de autos han sido víctimas de argumentos frívolos e injustificados que contradicen los principios básicos del de-recho electoral puertorriqueño. Afirma que las comparecen-cias en el tribunal federal en el caso federal Núm. 04-2251 (.DRD) así lo demuestran. Esta parte expresa en su escrito lo siguiente:
Los demandantes federales reconocen que la CEE, la enti-dad que el Estado Libre Asociado ha investido con el poder de interpretar e implementar la ley electoral, ha resuelto que esos votos son y serán contados como votos mixtos, bajo la Ley electoral de Puerto Rico, puesto que reflejan la intención del vo-tante de votar por el PIP para propósitos de la inscripción del partido y, a su vez, votar por los candidatos del PPD para las posiciones de Gobernador y Comisionado. Los demandantes federales, sin embargo, argumentan que la interpretación que la Comisión ha hecho de la ley y de sus reglamentos es inco-rrecta, y urgen a la corte a que adopte la interpretación que ellos proponen, que resultaría en la anulación de miles de vo-tos y tendría como consecuencia práctica el haberle negado el derecho al voto a los electores que confiaron en la ley, los re-glamentos y los anuncios emitidos por la Comisión sobre cómo votar mixto.
El fundamento dé su posición de que estos votos son nulos es exclusivamente su propia interpretación sobre la ley y los reglamentos electorales. Al solicitarle al tribunal federal que adopte su interpretación, los demandantes federales preten-den circunvalar la autoridad de este foro para interpretar la ley local, específicamente qué derechos son los que tienen los electores en Puerto Rico bajo la ley electoral puertorriqueña.
Durante el primer día de vista en el tribunal federal, el tes-tigo presentado por los demandantes en el caso federal ha tes-tificado que los llamados “pivazos” son nulos y que, de su faz, no pueden ser contados. Este testimonio, aunque carente de fundamento en el Reglamento y en la Ley electoral, se pre-sentó como el testimonio de un “experto” debido a su experien-cia, a pesar de que el testigo admitió que nunca había visto *565este tipo de votos antes de estas elecciones. Todo el testimonio giró en torno a la interpretación de este testigo individual so-bre qué es lo que dicen la ley y el reglamento electorales, fun-ción que le corresponde a las cortes del Estado Libre Asociado de Puerto Rico. Más grave aún es que el tribunal federal ha permitido, por estar ventilándose un entredicho provisional, múltiple prueba de referencia al admitir testimonio de este testigo a los efectos de que a él supervisores no identificados, a quienes otro supervisor que había recibido información de per-sonas que fungieron como funcionarios de colegio, le indicaron que en el escrutinio efectuado en los colegios electorales la noche de las elecciones esos votos se contaron de maneras dis-tintas, unos como votos íntegros para PIP, otros como votos íntegros para el PPD, y otros como votos mixtos.
En este momento la Corte de los Estados Unidos para el Distrito de Puerto Rico está ejerciendo jurisdicción en un caso en el que se plantean cuestiones similares y en el que se in-siste en que sea ese tribunal el que interprete normas básicas de nuestro ordenamiento electoral. Más aún, se pide que ejerza la función de fiscalizar y supervisar nuestro proceso electoral. Una situación similar surgió en las elecciones del 1980 ante la intervención de la Corte de los Estados Unidos para el Distrito de Puerto Rico sobre asuntos del derecho electoral puertorriqueño. (Enfasis suplido.) Comparecencia del Comisionado Electoral del Partido Popular Democrático, págs. 4-6.
El 20 de noviembre de 2004, a las once y cuarenta de la mañana, el Presidente de la Comisión Estatal de Eleccio-nes presentó un escrito ante nos titulado Comparecencia en Cumplimiento de Orden. Expresa en su escrito lo si-guiente:
2. En lo esencial, adoptamos por referencia el trasfondo proce-sal y fáctico que exponen los peticionarios en el recurso. Los peticionarios son electores que votaron en las elecciones gene-rales del 2 de noviembre de 2004. Expresan haber votado bajo la insignia del PIP y por las candidaturas del Ledo. Aníbal Acevedo y del Ledo. Roberto Prats. La CEE reconoce dicho voto como un voto mixto, una categoría de voto reconocida en el ordenamiento.(1) Así lo expresó la CEE mediante Resolución (Apéndice, pág. 38). Luego de las elecciones generales, en au-sencia de consenso entre los Comisionados Electorales, la CEE *566procedió con el escrutinio general;(2) en este momento, lo está llevando a cabo conforme a la ley.
3. Entretanto, se presentó un pleito ante el Tribunal de Dis-trito de los Estados Unidos para el Distrito de Puerto Rico, Civil No. 04-2251 (DRD) (Apéndice del recurso, pág. 11). In-cluimos con esta comparecencia, copia del escrito que someti-mos en dicho caso (Apéndice, pág. 1). Adoptamos por referencia lo allí expuesto. Ayer en la tarde, el Tribunal de Distrito de los Estados Unidos para el Distrito de Puerto Rico expidió una Orden, que acompañamos (Apéndice, pág. 60).
4. Con este trasfondo, le corresponde a esta Alta Superioridad evaluar las comparecencias y proceder conforme a derecho. El derecho al sufragio es fundamental. La CEE así lo reconoce. Para asegurar uniformidad de adjudicación en las papeletas, existen un estatuto y un reglamento. Para asistir a los funcio-narios electorales (de los partidos políticos, quienes trabajan [en] los centros y mesas de votación y de escrutinio) preparó y distribuyó un manual. Cumple con los criterios estatutarios y constitucionales aplicables. No debe privarse de protección a los electores que votaron, ejerciendo su derecho, de manera mixta.
(1) A esos fines, véanse el Art. 1.033(33) de la Ley Electoral; las Reglas 50, 78 y 81 del “Reglamento para las Elecciones Generales y el Escrutinio General de 2004”, y las Sees. 58 y 59.2 del “Manual de Procedimientos, Elecciones Generales de 2004”. Los demandantes en el pleito en trámite en el Tribunal de Distrito de los Estados Unidos para el Distrito de Puerto Rico, parecen haber adoptado la teoría de que el voto de los peticionarios en el caso de epígrafe es nulo, porque no aparece ilustrado en alguno de los ejemplos incluidos en dicho manual. Los ejemplos son sólo eso, “ejemplos”. No operan como “numerus clausus”, y menos tratándose del sufragio. Para que así fuera, debía de así expresarse en, al menos, el manual y el reglamento, por no decir en la ley en sí.
(2) En el pleito federal, los demandantes alegan que la Comisión Estatal de Elecciones (CEE) incidió al no efectuar el escrutinio general simultáneamente con un recuento, según dispone la Regla 118(8) del Reglamento para las Elec-ciones Generales. Han expresado que la CEE debió de actuar a base de P.P.D. v. Barreto Pérez, 110 D.P.R. 376 (1980). Sin embargo, que sepamos, el Comi-sionado Electoral del Partido Nuevo Progresista no acudió en revisión ante el Tribunal de Primera Instancia, según se provee en el Art. 1.016 de la Ley Electoral. Por otro lado, estos demandantes pasan por alto que en P.P.D. v. Barreto Pérez hubo consenso entre los comisionados electorales, y el hecho de que al menos cuando no existe consenso, un reglamento electoral en conflicto con el estatuto no puede prevalecer. Cf. López Feliciano v. Melecio, KPE 00-2255(904), confirmado en KLCE 2000-1076. El Art. 6.011 de la Ley Electoral e[s] claro al requerir un escrutinio general como paso previo a un recuento. (Enfasis suplido.) Comparecencia en cumplimiento de orden, págs. 1-2.
El 20 de noviembre de 2004, a las once y cuarenta y tres de la mañana, el Comisionado Electoral del Partido Popular Democrático presentó ante nos un escrito titulado Mo-*567ción para Suplementar Comparecencia del Comisionado Electoral del Partido Popular Democrático, en el cual ex-presó lo siguiente:
Los electores demandantes emitieron un voto, siguiendo los reglamentos y los anuncios presentados por la CEE en la prensa (ver Anejo 2, pág. 2, “cómo votar mixto”). El tribunal de instancia desestimó el caso sobre la premisa de que los electo-res demandantes no han sufrido daño alguno porque la CEE ya determinó que va a adjudicar sus votos. El tribunal, sin embargo, no pareció considerar la demanda federal radicada por varios electores del PNP, en la que cuestionan el derecho de los electores demandantes en este caso a expresar su intención electoral con las marcas que hicieron en sus papeletas. De una lectura de las alegaciones de la demanda y de los documentos sometidos en ese caso, resulta evidente que la médula de la controversia es la adjudicación de los votos mixtos que contie-nen tres marcas. Es la intención de los demandantes federales que el tribunal federal declare esos votos nulos, lo que equivale a una impugnación en el tribunal de los votos de los electores demandantes en este caso. Esa impugnación —aunque en el tribunal federal— requiere que a esos electores se les permita defender su voto. Ver PPD v[.] Barreto, 111 D[.]P[.]R[.] 199 (1981), Granados Navedo v[.] Rodríguez Estrada, 127 D[.]P[.]R[.] 1 (1990).C) Es [a] oportunidad no la tienen los de-mandantes en el foro federal, que ha negado la intervención de ellos en ese proceso. Por consiguiente, si este foro no revoca la decisión del tribunal de instancia y expide la certificación, a los demandantes y todos los otros miles [de] electores que efec-tuaron ese tipo de voto se les habrán negado “de facto” los de-rechos que la Ley [E] lectoral les garantiza. Este Foro ha reco-nocido ya, en Salas Soler v. [.] Secretario de Agricultura, 102 D[.]P[.]R[.] 716 (1974)[,] que cuando un estatuto expresamente dispone que se autoriza a un ciudadano a acudir a los tribu-nales para hacer valer los principios fundamentales conteni-dos en ese estatuto, la doctrina apunta hacia la apertura y liberalización del acceso a los tribunales. Bajo esta doctrina, erró el tribunal de instancia al cerrar sus puertas a los deman-dantes cuyos votos están en evidente peligro de ser anulados por un tribunal federal.
Durante la tarde de ayer, la Corte de Distrito dictó una Or-den disponiendo la apertura de todos los maletines de votación y la segregación de los votos mixtos en disputa, supuesta-mente en aras de evaluar si debe o no dicho foro asumir jurisdicción. Ver Anejo 1. Sin duda, el Foro federal se prepara *568para, de tratarse de un número sustancial de papeletas, hacer una determinación sobre la validez del voto en cuestión a tenor con las disposiciones de nuestra Ley Electoral. Es menes-ter resaltar que a tenor con la Orden en cuestión, el Foro Federal intervendrá en este asunto sólo sí su dictamen dispondría del resultado electoral. En otras palabras, la Corte de Distrito ha ignorado el mandato del Primer Circuito a los efectos de que:
“[A] federal court may not inject itself into the midst of every local electoral dispute. Election law, as it pertains to state and local elections, is for the most part a preserve that lies within the exclusive competence of the state courts.Thus, with only a few narrow and well-defined exceptions, federal courts are not authorized to meddle in local elections. Consequently, they normally may not authorized to meddle in local elections. Consequently, they normally may not superintend the step-by-step conduct of local electoral contests or undertake the regulation of ‘garden-variety election irregularities.’ Bonas v. Town of North Smithfield, 265 F. 3d 69, 74 (1st Cir. 2001) (citando a Griffin v. Burns, 570 F.2d 1065, 1076 (1st Cir. 1978)).” (Énfasis nuestro).
Evidentemente, la Orden del Foro Federal tiene el efecto de detener el escrutinio general de actas y de su faz, crea un grave riesgo de irregularidades ya que dispone la apertura de todos los maletines (los cueles exceden 7,000), en un término de 48 horas (sábado y domingo) sin hacer un inventario com-pleto y sustrayendo un número indeterminado de papeletas.
En adición de crear las dificultades antes mencionadas, la Corte de Distrito, sin tener el asunto ante su consideración, ordenó expresamente la paralización indefinida de cualquier certificación final de un ganador en la contienda para la gobernación.
Respetuosamente entendemos que sólo una determinación oportuna por parte de este Ilustrado Foro, en torno a la validez de los votos en cuestión habrá de detener las serias disrupcio-nes antes mencionadas. (Énfasis suplido.)
(1) Aunque estos casos tratan sobre la impugnación de un voto ilegal, o sea cuando se alega que el elector no tenía derecho al voto, es evidente que cuando un elector sí tiene derecho al voto, su derecho tiene que garantizarse aún más y, por lo tanto,atiene que i ’ i manera para defender ese voto en los tribunales. (Énfasis Moción para Suplementar Comparecencia del Comisionado Electoral del Partido Popular Democrático, págs. 2-3.
El 20 de noviembre de 2004 el Comisionado Electoral del Partido Nuevo Progresista presentó a las once y cua-*569renta y ocho de la mañana la "Notificación de Traslado” del presente caso al Tribunal de Distrito Federal para el Dis-trito de Puerto Rico, a tenor con la disposición citada en 28 U.S.C.A. sec. 1446(d). Acompañó ese escrito con un docu-mento presentado ante el foro primario federal titulado Notice of Removal(6)
El 20 de noviembre de 2004, a las doce y treinta y tres del medio día, compareció ante nos la codemandante de autos y aquí peticionaria, Sra. Marta Font, mediante un escrito titulado Moción de la Parte Interventora en Cumpli-miento de Orden. Adoptó como suyos los argumentos del codemandante, licenciado Manuel (Manny) Suárez Jimé-nez y del codemandado de autos y aquí recurrido Comisio-nado Electoral del Partido Popular Democrático, y expresó lo siguiente:
4. De entrada, resaltamos el hecho de que en el caso federal Rosselló et al v. Sila Calderón, et al, Civil 2004-225l(DRD), no hay un solo elector como parte que votó como votaron los de-mandantes en este caso. La compareciente le informa a esta Curia que por lo menos en cuanto a ella se refiere, ella rehúsa comparecer ante ese foro porque como independent] ista, no le reconoce jurisdicción en Puerto Rico. De hecho, se solicita que se tome conocimiento judicial de que el Partido Independen-tista Puertorriqueño y sus seguidores, como lo son los deman-dantes y la compareciente, continuamente han expresado que no le reconocen jurisdicción en Puerto Rico al Tribunal Federal.
5. La consecuencia lógica de esta situación es que este es el único foro donde estos electores pueden recurrir para proteger el voto que emitieron el pasado 2 de noviembre.
6. Partiendo de la premisa de que el Presidente de la CEE, Hon. Aurelio Gracia estima en 28,000 los votos mixtos como lo que están aquí en controversia, si este Honorable Tribunal no asume jurisdicción, el resultado sería que no habría foro donde estos electores pudieran solicitar amparo ante [el] ataque cola-teral que está realizando al presente el Partido Nuevo Progre-sista contra estos electores en el Tribunal Federal.
*5708. La compareciente entiende que la controversia ante el Tribunal es estrictamente una de derecho, y puede ser resuelta por esta Curia sin tener que devolver el caso al TPI. La demanda tiene como anejos copia de el voto mixto en controversia, y tiene copia de la demanda enmendada que se está ventilando ante el Tribunal Federal para el Distrito de Puerto Rico la cual crea el caso y controversia requerido para que se emita la sentencia declaratoria solicitada ante el TPI. E.L.A. v. Aguayo, 80 D.P.R. 552 (1958) [.] De igual forma, se le ha dado oportunidad a ser oído a los demandados-recurridos. Por tanto, no hay impedi-mento legal o constitucional para que esta Curia resuelva la controversia planteada de si son o no son válidos los votos mixtos aquí en controversia.
9. Por último, la compareciente hace eco de la posición esbo-zada por los demandantes en su Petición de Certificación, a los efectos de que su intención al votar bajo la insignia del PIP era la de mantener la franquicia electoral de este partido, mien-tras votaba a favor de An[í]bal Acevedo Vilá para gobernador, y Roberto Prats para Comisionado Residente.
POR TODO LO CUAL, muy respetuosamente se solicita de este Honorable Tribunal que expida el auto solicitado, y re-suelva que los votos objeto de esta controversia son válidos. Se solicita además que se le ordene a la CEE que termine el es-crutinio, y de ser necesario, él recuento para el 22 de diciembre de 2004. De igual forma se solicita que una vez concluya con esta gestión, haga la certificación del ganador para la gober-nación que corresponda, de manera que para el inicio de la sesión legislativa, ya el gobernador electo este juramentado. (Énfasis suplido y en el original.) Moción de la parte interven-tora en cumplimiento de orden, págs. 1-3.
El 20 de noviembre de 2004, a la una y cuarenta y cinco de la tarde, el Ledo. Efraím Ontrón García presentó ante nos su Moción de Intervención, para que se le incluyera como parte de los demandantes de autos y “se le permit [iera] comparecer como su propia representación legal en su propia defensa y gozar de su derecho a presentar prueba a su favor y carearse y contrainterrogar a la parte demandada recurrida”. Solicitó sumarse a las alegaciones de los demandantes de autos.
El 20 de noviembre de 2004, a las cuatro y dieciséis mi-nutos de la tarde, la demandante recurrida, Sra. Marta Font, presentó ante nos otro escrito, titulado Moción Solid-*571tando Adjudicación Urgente del Caso. Argumentó en su escrito lo siguiente:
1. En la tarde de hoy, recibimos notificación de que el Comi-sionado Electoral del Partido Nuevo Progresista, Thomas Rivera Schatz, había presentado una “Notificación de Traslado” del caso de marras al Tribunal Federal. Por medio de este escrito, solicitamos que [a] pesar de que se ha presentado esta petición a todas luces frívola al Tribunal Federal, esta Curia resuelva la controversia de autos a la brevedad posible, y que se de como no presentada la petición de traslado, por las razo-nes que informamos a continuación.
2. De entrada, es totalmente falso que la demanda en el caso de autos trate de derechos federales bajo la Constitución de los Estados Unidos y/o leyes federales, como se alega en el [párrafo] 7 de la petición, a la página 2. Al contrario, siendo independentistas los demandantes y la interventora, delibera-damente se ha invocado sola y exclusivamente derechos bajos la Constitución del E.L.A. y la Ley Electoral del E.L.A. porque para dilucidar esta controversia, ninguno de los demandantes reconoce la jurisdicción sobre la materia del Tribunal Federal.
3. Aunque no debería sorprendernos las alegaciones jurisdic-cionales falsas del Comisionado y compañero abogado Rivera Schatz, tenemos que informarle a esta Curia que precisa-mente ante el TPI, los demandantes y la interventora hicieron claro, en presencia de los abogados que firmaron la Moción de Traslado que se ha presentado en autos, que los demandantes y la compareciente no le reconocían la jurisdicción del Tribunal Federal en Puerto Rico, y que era por esta razón que no comparecían al Tribunal Federal para vindicar s[u] derech[o] al voto.
4. Resaltamos el hecho de que el Comisionado Rivera Schatz reconoce la falsedad de sus alegaciones jurisdiccionales falsas en su petición de traslado, ya que en el [párrafo] 8 de su peti-ción, página 2, reconoce que las alegaciones de la demanda son estrictamente estatales, cuando reza “[I]n their Complaint, the Jiménez (1) protest a violation of their constitutional right to vote, a right the attempt to base entirely on the due process right and equal protection clauses of the Puerto Rico Constitution. The Jimenez artful pleading, however, cannot conceal the essentially federal nature of thei[r] claims.” [Enfasis suplido.]
5. Como vemos, para obtener jurisdicción sobre la materia, el Comisionado Rivera Schatz se ve obligado a presentar alega-ciones falsas ante el Tribunal Federal para que ejerza una jurisdicción que no existe, y para ello, recurre a r[ee]scribir las *572alegaciones de la demanda y decir que donde dice noche, en verdad dice día.
6. Las alegaciones de Rivera Schatz en su Notificación de Traslado, por vía de su exhibit, la Notificación de traslado que presentó en el Tribunal Federal, es igualmente capciosa e in-tencionada a inducir a error al tribunal federal, por omitir convenientemente que los Tribunales Federales apelativos, en particular, el Primer Circuito en Boston, han resuelto que cuestiones electorales deben resolverse primero en los tribu-nales estatales. Véase, a manera de ejemplo, los casos Bonas v. Town of North Smithfiel, 265 F 3rd 69, 74 (1st Cir.), Griffin v. Burns, 570 F.2d 1065, 1076 (ls[t] Cir. 1978); Granados Navedo v. Acevedo, 703 S.Supp. 170, 175 D.P.R. (1988); Bennet v. Yoshina, 140 F[.]3rd 1218, 1226 (9th Cir. 1998) (citando otros casos). Vease además los caso[s f] ederales citados en PSP v. CEE, 110 D[.]P[.]R[.] 400 (1980).
7. A la luz de lo anterior, entendemos que el Tribunal Federal no tiene jurisdicción sobre la materia para pedir que pro-ceda el traslado del caso de marras a dicho foro, y que lo que pretende el Comisionado Rivera Schatz con dicho traslado es tornar académico esta controversia amarrando el caso en el Tribunal Federal hasta el 2 de enero, fecha en que debe jura-mentar el gobernador electo. De esta forma, se le da oportuni-dad al Tribunal Federal a invalidar los votos mixtos objeto de esta controversia, o en la alternativa, posponer la resolución de la controversia aquí planteada para que la Asamblea Legis-lativa puede invocar el Art. IV, [Sec.] 9 de la Constitución del E.L.A., y de esta forma, ser la legislatura quien seleccione el gobernador.
POR TODO LO CUAL, muy respetuosamente se solicita de este Tribunal que determine que al haber ausencia de juris-dicción sobre la materia del Tribunal Federal, por ser esta controversia estrictamente fundamentada bajo la Constitu-ción del Estado Libre Asociado de Puerto Rico y sus leyes, no hay razón legal ni jurisdiccional que impida que esta Honorable Curia expida el auto de Certificación, y resuelva la contro-versia aquí planteada.
De igual forma, habiendo optado el Comisionado Electoral Rivera Schatz [por] presentar su oposición a la Petición de Cer-tificación con su Moción de traslado al Tribunal Federal, se solicita que se considere cumplida la obligación de este Honorable Curia a darle oportunidad a dicha parte a ser oído, y prosiga con los procedimientos conforme derecho.
(1) Cuestionamos que el bufete Martínez, Odell & Calabria sea quien re-dactó esta Notificación de traslado, ya que se hace el mismo error que cometen *573usualmente los norteamericanos cuando confunden el apellido de la madre con el del padre. Nótese que lq notificación usa el apellido Jiménez en vez de Suárez o Suárez Jiménez. (Énfasis en el original.) Moción soli-citando adjudicación urgente del caso.

Forma republicana de gobierno

La Sec. 2 del Art. I de la Constitución de Puerto Rico(7) dispone lo siguiente:
[Forma de gobierno]
El gobierno del Estado Libre Asociado de Puerto Rico tendrá forma republicana y sus Poderes Legislativo, Ejecutivo y Judicial, según se establecen por esta Constitución, estarán igual-mente subordinados a la soberanía del pueblo de Puerto Rico. (Énfasis suplido.)
La Sec. 1 del Art. Ill de la Constitución de Puerto Rico(8) dispone lo siguiente:
[Asamblea Legislativa]
El Poder Legislativo se ejercerá por una Asamblea Legisla-tiva, que se compondrá de dos Cámaras —el Senado y la Cá-mara de Representantes— cuyos miembros serán elegidos por votación directa en cada elección general. (Énfasis suplido.)
La Sec. 1 del Art. IV de la Constitución de Puerto Rico(9) dispone lo siguiente:

[Gobernador]

Él Poder Ejecutivo se ejercerá por un Gobernador, quien será elegido por voto directo en cada elección general. (Énfasis suplido.)
La Sec. 1 del Art. V de la Constitución de Puerto Rico(10) dispone lo siguiente:
*574[Poder judicial; Tribunal Supremo; otros tribunales]
El Poder Judicial de Puerto Rico se ejercerá por un Tribunal Supremo,, y por aquellos otros tribunales que se establezcan por ley. (Enfasis suplido.)
La Convención Constituyente de Puerto Rico se inspiró durante el proceso de redacción de nuestra Constitución en los principios de la Constitución de Estados Unidos. Surge de su Diario de Sesiones lo siguiente:
Nuestra Constitución debe expresar nuestro entendido de la democracia, coincidente con el desarrollo histórico de este sis-tema de vida y gobierno en los más avanzados países de Occidente.
... que consideramos factores determinantes en nuestra vida colectiva nuestra adhesión a los principios de la Constitución de los Estados Unidos, de cuya ciudadanía estamos investidos-,
Nuestra constitución debe expresar nuestro entendido de la democracia, de los Estados Unidos. Nuestra constitución y nuestras leyes se inspiran en los principios de la Constitución federal, a la que hemos jurado colectivamente fidelidad y res-peto al recibir y aceptar la ciudadanía americana. (Enfasis suplido y en el original.)(11)
La limitación del poder político constituye un principio desarrollado por la teoría política liberal. Su instrumento fundamental es la distribución del poder. La libertad es el resultado de la efectiva limitación del poder gubernamental sobre el individuo mediante un sistema donde “el poder frene al poder”. Por ello es necesario distribuir el poder entre diversos organismos de gobierno que se sirven mu-tuamente de contrapesos, evitando de esa forma la concen-tración de poder gubernamental que pueda poner en peligro precisamente la libertad individual.(12) La organización in-terna de nuestro Gobierno mediante la aprobación de nues-tra Constitución está estructurada sobre una división tri*575partita de los poderes gubernamentales, cuyo fin principal es, en síntesis, asegurar la libertad del individuo contra la opresión del Gobierno. Nuestra Asamblea Constituyente adoptó el principio de la separación de poderes con el fin de impedir que se ejercitara un poder arbitrario. No creemos que tuvo el propósito de evitar las fricciones, pero sí salvar al pueblo de la autocracia, disponiendo la forma de resolver las controversias emergentes de la fricción inevitable e incidental a la distribución de los poderes gubernamenta-les entre las tres ramas de gobierno.
Unos años antes de la aprobación y vigencia de la Cons-titución de Puerto Rico, expresamos en Banco Popular, Liquidador v. Corte, 63 D.P.R. 66, 71-72 (1944), lo siguiente:
No se puede negar que el amplio principio de la separación de poderes ha sido un factor vital en la conservación de núes-tras libertades desde su adopción por los Padres de la Patria {Founding Fathers). Pero algunas veces han surgido dificulta-des debido a la confusión de pensamiento en cuanto a dos pro-blemas causados por el hecho de la existencia de ramas guber-namentales separadas pero de igual calibre.
En primer lugar, muchos han pasado por alto el hecho de que la separación absoluta nunca ha existido y nunca se pre-tendió que existiera. En verdad, Madison escribió en El Fede-ralista que algunos se oponían a la Constitución por la única razón de que no disponía para una verdadera separación de poderes. Pero, como observó Madison, la frase “separación de poderes” es cierta sólo en parte. Nunca se pretendió que cada una de las ramas gubernamentales funcionara en un vacío, completamente independiente y alejada de las otras. Más bien lo que la Constitución protegía fué [sic] descrito como sigue: “La acumulación de todos los poderes, legislativo, ejecutivo y judicial, en las mismas manos, bien de una, algunas o muchas personas, y ya sea por herencia, nombramiento propio o elec-tivo, puede declararse con razón que es la definición exacta de la tiranía.” (El Federalista (editado por Lodge), pág. 300-bastardillas nuestras.) En verdad se ha sugerido que la confu-sión engendrada por el uso de la frase “separación de poderes,” puede disiparse describiendo el principio como la “separación de funciones últimas”. (Herwitz y Mulligan, The Legislative Investigating Committee, 33 Col. L. Rev. 1,7.) Sea ello como fuere, a los tribunales les concierne más el significado legal y de hecho del principio en vez de una selección entre breves des-*576cripciones competidoras. Y no se puede afirmar con demasiado énfasis que las ramas gubernamentales están tan interrelacio-nadas en sus funciones como son independientes entre sí. En la frase de Madison, los poderes gubernamentales han sido, mezclados en vez de separarse. Sostenía que se exigía sola-mente un grado de separación y que este grado sólo se podía asegurar relacionando y mezclando las ramas. Beard, en La República, pág. 190, describe la intervención y balance (checks and balances) que de ello resulta como una clase de equilibrio dinámico. (Enfasis suplido y en el original, y escolio omitido.)
En Hernández Agosto v. López Nieves, 114 D.P.R. 601, 619-620 (1983), expresamos lo siguiente:
No es hasta 1952 que se consagra formalmente en la Cons-titución del Estado Libre Asociado (Art. I, Sec. 2) la existencia de tres poderes, subordinados todos por igual a la soberanía del Pueblo de Puerto Rico. “Separación de poderes”, explicaba el Lie. Víctor Gutiérrez Franqui en la Asamblea Constitu-yente, al rechazar la insinuación de que una rama del go-bierno podría predominar sobre las otras en toda circunstan-cia, “es que cada rama del gobierno se ajuste a bregar con aquellos aspectos de la organización política que son de su incumbencia”. 1 Diario de Sesiones de la Convención Consti-tuyente 591 (1951). El énfasis recayó, como es natural, en la separación, mas no en la independencia absoluta de los pode-res entre sí. Lo segundo hubiese creado tres departamentos es-tancos, con libertad cada cual, por ejemplo, para interpretar a su modo la Constitución del país. El concepto de la indepen-dencia absoluta, sin más, es claramente antagónico al sistema de pesos y contrapesos que ilustra la Constitución de Estados Unidos. Una enmienda propuesta para que la Constitución del Estado Libre Asociado exigiese tal independencia absoluta fue derrotada sin mayor discusión. 3 Diario de Sesiones de la Con-vención Constituyente 1918-1919 (1952).
La naturaleza e importancia de la doctrina de la separación de poderes ha sido objeto de análisis por este Tribunal o varios de sus miembros en distintas ocasiones. Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982); In re Rodríguez Torres, 106 D.P.R. 698, 700 (1978); P.P.D. v. Ferré, Gobernador, 98 D.P.R. 338,429 (1970); Banco Popular, Liquidador v. Corte, 63 D.P.R. 66 (1944). (Énfasis suplido y en el original.)
Las facultades delegadas por El Pueblo al Gobierno, en virtud del principio de separación de poderes contenido en *577la Constitución de Puerto Rico, se distribuyen entre las tres ramas: la Judicial, la Ejecutiva y la Legislativa. Con este principio se persigue evitar la concentración de pode-res en una sola rama de gobierno, o el abuso de poder por parte de una de ellas; establecer un sistema de pesos y contrapesos que mantenga el equilibrio en el manejo del poder y asegurar una eficiente interacción entre las tres ramas gubernamentales.(13) El principio aludido no implica que las diferentes Ramas del Gobierno deban mantenerse absolutamente separadas en todo momento ni que funcio-nen en “el vacío independientemente de las otras”.(14) Puede existir un grado de interrelación entre ellas, siem-pre y cuando se mantenga íntegra la autoridad de cada una. Su éxito depende de que cada una acepte y respete la autoridad de las otras y entienda la interrelación de sus funciones. Para ello la relación entre los poderes del Go-bierno debe ser dinámica y armoniosa(15)

Justiciabilidad

Como paso previo a cualquier análisis de los méritos del presente recurso de certificación, sobre la base del derecho constitucional puertorriqueño, debemos analizar lo plan-teado ante el Tribunal de Primera Instancia y este Tribunal a la luz del principio de justiciabilidad, en cuanto a las doctrinas de legitimación activa, de academicidad y de re-visión judicial. Este asunto es inherente al ejercicio de los poderes conferidos al Poder Judicial dentro del sistema re-publicano de gobierno contenido en la Constitución de Puerto Rico. La autoridad para evaluar y analizar los as-pectos relacionados a la justiciabilidad de las causas nace del elemental principio de que los tribunales existen úni-*578camente para resolver “casos y controversias” genuinos surgidos entre partes opuestas que tienen interés real en obtener un remedio que haya de afectar sus relaciones jurídicas.(16) Los tribunales nos imponemos las limitaciones que emanan de estas doctrinas para, entre otras cosas, ob-servar y garantizar el justo balance que se requiere de las distintas ramas de gobierno en la administración de la cosa pública. El análisis de este principio es, por lo tanto, un imperativo necesario dentro de nuestro sistema de sepa-ración de poderes. Las limitaciones que surgen de este sis-tema imponen un mínimo de condiciones para el ejercicio discreto y tolerable de un poder que, de otro modo, consti-tuiría una clara amenaza para la calidad democrática del sistemad(17)

La aplicación de las diversas doctrinas que dan vida al principio de justiciabilidad determinan la jurisdicción de los tribunales, particularmente con relación a las contro-versias que se le presentan, al amparo de los derechos que garantiza nuestra Constitución y la democracia que instrumenta. Se trata, pues, de una cuestión de umbral que debemos analizar ante el asunto que nos ocupa.


Legitimación activa

La capacidad de una parte para realizar con eficacia los actos procesales como parte litigante y comparecer como demandante o demandado, o en representación de cual-quiera de ellos, se conoce propiamente como “legitimación en causa”. Se requiere legitimación activa para ser deman-dante y pasiva para ser demandado.(18)
La persona que pretende ser parte ha de tener una ca-pacidad individualizada y concreta en su reclamación ante los tribunales. Para que haya “acción legitimada” tiene *579siempre que existir la “capacidad para demandar”. No obs-tante, no todo el que tiene “capacidad para demandar” tiene “acción legitimada” en un pleito específico. En cada pleito, además de “capacidad para demandar”, la parte in-teresada deberá demostrar que tiene un “interés legítimo”.(19)
La legitimación activa es un instrumento de autolimita-ción y de prudencia judicial que tiene su génesis en la doc-trina de la justiciabilidad de las controversias.(20)

La doctrina mediante la cual se ausculta la legitimación activa de un reclamante ha sido sostenida por nuestra ju-risdicción como uno de los ingredientes necesarios para es-tablecer la jurisdicción de los tribunales en consideración a principios de justiciabilidad. Tiene legitimación activa una parte que cumple con los requisitos siguientes: (1) la parte que reclama deber haber sufrido un daño claro y palpable; (2) el daño debe ser real, inmediato y preciso, y no abstracto o hipotético; (3) debe existir una relación causal razonable entre la acción que se ejecuta y el daño alegado, y (4) la causa de acción debe surgir al amparo de la Constitución o de alguna ley.

(21)



Opinión consultiva

En Ortiz v. Panel F.E.I., 155 D.P.R. 219, 251-252 (2001), expresamos lo siguiente:
El concepto de “opinión consultiva”, que es de estirpe cons-titucional, se define como la ponencia legal emitida por un tribunal cuando no tiene ante sí un caso o una controversia justiciable, y cuyo resultado, por tanto, no es obligatorio. H.C. Black, Black’s Law Dictionary, 7ma ed., Minnesota, Ed. West Publishing Co., 1999, pág. 1119. La doctrina de opinión con-sultiva es integral al concepto constitucional de “justiciabili-dad” que rige en nuestra jurisdicción, el cual establece como *580requisito la existencia de un caso o controversia real para el ejercicio válido del poder judicial.
La doctrina de opinión consultiva intenta evitar que se pro-duzcan decisiones en el vacío, en el abstracto, o bajo hipótesis de índole especulativa, ya que no es función de los tribunales actuar como asesores o consejeros. Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715, 721 (1980); E.L.A. v. Aguayo, 80 D.P.R. 552, 558-560 (1958). En fin, a los tribunales les está vedado emitir opiniones consultivas sujetas a revisión e inter-pretación por las otras ramas de gobierno. R. Serrano Geyls, Derecho Constitucional de Estados Unidos y Puerto Rico, San Juan, Ed. C. Abo. P.R., 1986, Vol. I, pág. 116.
En cambio, el concepto obiter dictum aplica cuando un tribunal emite expresiones innecesarias en un caso o una contro-versia ante sí, y acerca de interrogantes jurídicas que, propia-mente, no le han sido planteadas. Black, op. cit., pág. 1100. Tratándose de expresiones no directamente relacionadas con la controversia planteada, éstas no sientan precedente jurídico alguno. Martínez v. Registrador, 54 D.P.R. 7 (1938); P.G.R.R. Co. v. Antonetti et al., 17 D.P.R. 325 (1911).
Por sus propios términos, la doctrina constitucional de “opi-nión consultiva” aplica sólo cuando el asunto sobre el cual un tribunal se expresó no cumplía con el requisito constitucional de “justiciabilidad”, es decir, no se trataba propiamente de un “caso” o una “controversia”. Los tribunales deben estar atentos de que los asuntos ante su consideración sean justiciables. De lo contrario, procede desestimar, sin mayor explicación. (Énfa-sis suplido y en el original.)

Ley Pública 447

La Ley Pública 447,(22) aprobada por el Congreso Octo-gésimo Segundo de Estados Unidos, dispone lo siguiente:
Joint Resolution approving the constitution [sic] of the Commonwealth of Puerto Rico [sic] which was adopted by the people of Puerto Rico on March 3, 1952.
WHEREAS the Act entitled “An Act to provide for the organization of a constitutional government by the people [sic] of Puerto Rico”, approved July 3, 1950, was adopted by the Congress as a compact with the people [sic] of Puerto Rico, to become operative upon its approval by the people [sic] of Puerto Rico; and
WHEREAS the people [sic] of Puerto Rico overwhelmingly *581approved such Act in a referendum held on June 4, 1951, and a constitution for the Commonwealth of Puerto Rico was drafted by a constitutional convention held as provided by such Act from September 17, 1951, to February 6, 1952; and WHEREAS such constitution was adopted by the people of Puerto Rico, by a vote of three hundred seventy-four thousand six hundred and in a referendum held on March 3, 1952; and WHEREAS the President of the United States has declared that the constitution [sic] of the Commonwealth of Puerto Rico conforms fully with the applicable provisions of such Act of July 3,1950, and of the Constitution of the United States, that it contains a bill of rights, and provides for a republican form of government, and has transmitted the constitution [sic] of the Commonwealth of Puerto Rico to the Congress for its approval-, and
WHEREAS the Congress has considered the constitution [sic] of the Commonwealth of Puerto Rico and has found it duly to conform to the above requirements: Therefore be it Resolved by the Senate and House of Representatives of the United States of America in Congress assembled, That:
The constitution [sic] of the Commonwealth of Puerto Rico which was drafted by the selected delegates to the Constitutional Convention of Puerto Rico and adopted by the people [sic] of Puerto Rico in a referendum of March 3, 1952, in accordance with the Act entitled “An Act to provide for the organization of a constitutional government by the people of Puerto Rico”, approved July 3, 1950 (64 Stat. 319; 48 U.S.C., secs. 731b-731e),(23) is hereby approved by the Congress of the United States, except section 20 of article II of said constitution: Provided, That section 5 of article II thereof shall have no force and effect until amended by the people [sic] of Puerto Rico under the procedure prescribed by article VII of the constitution [sic] of the Commonwealth of Puerto Rico by adding to such section 5 the following declaration: “Compulsory attendance at elementary public schools to the extent permitted by the facilities of the state as herein provided shall not be construed as applicable to those who receive elementary education in schools established under nongovernmental auspices”: Provided further, That except for the purpose of adopting the amendments to section 5 of article II and to section 3 of article VII as herein provided, article VII of said constitution likewise shall have no force and effect until amended by the people of Puerto Rico under the terms of said article by adding to section 3 of article VII the following new sentence: “Any amend-*582merit or revision of this constitution shall be consistent with the resolution enacted by the Congress of the United States approving this constitution, with the applicable provisions of the Constitution of the United States, with the Puerto Rican Federal Relations Act, and with Public Law 600, Eighty-first Congress, adopted in the nature of a compact”: And provided further, That the constitution [sic] of the Commonwealth of Puerto Rico hereby approved shall become effective when the Constitutional Convention of Puerto Rico shall have declared in a formal resolution its acceptance in the name of the people of Puerto Rico of the conditions of approval herein contained, and when the Governor of Puerto Rico, being duly notified by the proper officials of the Constitutional Convention of Puerto Rico that such resolution of acceptance has been formally adopted, shall issue a proclamation to that effect. Approved July 3, 1952. (Énfasis suplido.)
De las alegaciones de los demandantes ante el Tribunal de Primera Instancia y aquí peticionarios se desprende en forma diáfana y clara que no exponen la existencia de un daño inmediato, claro, palpable, real, preciso y concreto su-frido por ellos, por lo que no tienen legitimación activa para presentar una acción de sentencia declaratoria ante el Tribunal de Primera Instancia. El referido daño no puede ser abstracto, hipotético o especulativo. La Comisión Estatal de Elecciones tomó una determinación favorable para los aquí peticionarios a los efectos de que se contaran sus votos como mixtos, imprimiéndole el valor y significado a todas las marcas que éstos admiten en su escrito ante este Tribunal que hicieron en la papeleta. Esa determina-ción de la Comisión Estatal de Elecciones como organismo con autoridad, competencia y jurisdicción sobre ese asunto está cobijada bajo la presunción de legalidad y corrección, y favorece a los aquí peticionarios. Por lo tanto, éstos no tie-nen “caso y controversia” alguna que presentar ante el Tribunal de Primera Instancia mediante una demanda de sentencia declaratoria, pues no han sido afectados por la determinación de la Comisión Estatal de Elecciones ni existe un estado de derecho que delimitar a través de ese recurso procesal sobre el alcance y valor de su voto emitido *583el pasado 2 de noviembre de 2004, pues ese organismo le imprimió el significado pretendido por los aquí peticionarios. El Tribunal de Primera Instancia y este Tribunal no tuvieron ante sí un asunto justiciable, pues los demandantes de autos y aquí peticionarios no presentaron un “caso y controversia”.
Los peticionarios alegaron que estando pendiente ante el Tribunal de Distrito Federal para el Distrito de Puerto Rico, al momento de presentarse el recurso de certificación en este Tribunal, una acción donde se cuestionó la validez constitucional de las normas y su aplicación sobre el valor y significado de determinados votos mixtos, la validez de su voto pudo verse afectada por una decisión de ese Tribunal. Por ello entendieron y efectivamente alegaron que el Tribunal de Primera Instancia de Puerto Rico y este Tribunal, foros donde las partes adversamente afectadas no rebatieron en forma alguna la presunción de legalidad y corrección de la determinación de la Comisión Estatal de Elecciones, tiene jurisdicción para resolver lo que nunca plantearon esas partes. Concluimos que si los peticionarios entendieron que el tribunal federal pudo afectar la presun-ción de legalidad y corrección que cobija la determinación de la Comisión Estatal de Elecciones —que les favorecía en cuanto al valor y significado de sus votos— el único recurso con que contaban era intervenir en el proceso pendiente ante ese foro. No lo hicieron. No constituye fundamento de derecho válido para que este Tribunal asuma jurisdicción, que alguna de las partes tenga como posición o criterio ideológico no reconocer la autoridad y jurisdicción de los tribunales federales sobre algún asunto o controversia tra-bada entre ciudadanos de Estados Unidos residentes en Puerto Rico y su Gobierno.
El Comisionado Electoral del Partido Popular Democrá-tico pretendió de este Tribunal, y así efectiva y expresa-mente solicitó su intervención, bajo el fundamento de que el Tribunal de Distrito Federal para el Distrito de Puerto *584Rico pudo asumir jurisdicción sobre la base de la declara-ción de un testigo presentado por la parte allí demandante durante la celebración de una vista evidenciaría y pudo haber interpretado la Ley Electoral de Puerto Rico y su Reglamento. No obstante, ignoró y soslayó los principios de derecho constitucional puertorriqueño relacionados con los principios de lo justiciable de los asuntos sometidos a los tribunales de Puerto Rico, de legitimación activa y de revi-sión judicial. Estos principios contenidos en la Constitu-ción de Puerto Rico regulan la intervención y jurisdicción del Tribunal General de Justicia de Puerto Rico, incluso de este Tribunal. La Comisión Estatal de Elecciones observó una conducta similar.
No existe para el que suscribe duda alguna al examinar los escritos presentados por algunos demandantes de autos y aquí peticionarios, y los presentados por algunos deman-dados de autos, aquí recurridos, de la presencia de una colusión entre ellos para someter a la atención de este Tribunal este asunto, en primera instancia y en jurisdicción original, en desafío al derecho constitucional puerto-rriqueño. Al acoger la Mayoría tal pretensión y tomar tal curso de acción, participan en la gestación de un mons-truoso engendro, constitutivo de un acto de desobediencia civil.
Este Tribunal, a pesar de su nombre (Tribunal Supremo), no tiene autoridad para imprimirle a sus facultades una dimensión que la Constitución de Puerto Rico no le ha otorgado. El Tribunal de Primera Instancia y este Tribunal sólo pueden emitir decisiones vinculantes para las partes que acuden ante sí cuando se le presenta un “caso y con-troversia” y tiene jurisdicción para así hacerlo. Concluimos que el asunto ante nos no es justiciable porque los deman-dantes de autos, aquí peticionarios, no tienen legitimación activa para promover su pleito y no han presentado un “caso y controversia” ante el Tribunal de Primera Instancia y ante este Tribunal. Este Tribunal carece de jurisdicción *585para actuar bajo el derecho constitucional puertorriqueño. Concluimos, además, que los peticionarios pretendieron de este Tribunal la emisión de una opinión consultiva que les favoreciera, a lo cual accedió la Mayoría en completo y ab-soluto menosprecio a los principios constitucionales puer-torriqueños antes mencionados. La actuación altamente irregular y apresurada de la Mayoría en este asunto privó de legitimidad a este Tribunal pues, a tenor con nuestro derecho constitucional, no resulta vinculante su decisión, además de restarle confiabilidad y credibilidad ante la ciudadanía.
La Mayoría violó claramente la forma republicana de gobierno dispuesta en la Constitución de Puerto Rico, le-sionando seriamente nuestro sistema democrático de gobierno. Violó, además, las condiciones y los requisitos impuestos por el Congreso de Estados Unidos para emitir la Ley Pública 447, supra, para aprobar y determinar la vigencia de la Constitución de Puerto Rico, consistente en que los puertorriqueños vivieran bajo una forma republi-cana de gobierno garantizada por ese documento. Al optar la Mayoría por el curso de acción tomado, ejerció un poder absoluto en violación directa de las referidas condiciones y los requisitos que dispuso el Congreso de Estados Unidos para la aprobación de la Constitución de Puerto Rico. Ejer-ció, además, ese poder en forma arbitraria, pues violó la garantía constitucional a un debido proceso de ley de la parte demandada recurrida. La actuación de la Mayoría redujo a cenizas el propósito de la forma republicana de gobierno de nuestra Constitución: “asegurar la libertad del individuo frente a la opresión del gobierno.”
HH HH hH
Por todo lo antes expuesto, DISIENTO en forma vehe-mente nuevamente y desde los más profundo de mi ánimo y espíritu de lo actuado por la Mayoría en este asunto.

 Ese día, 19 de noviembre de 2004, el sistema electrónico de investigación jurídica que tenemos disponible los Jueces Asociados en nuestras oficinas no estaba funcionando.


 El próximo día, viernes 19 de noviembre de 2004, era día feriado.


 Disentimos de tal curso de acción. Expresamos que le hubiéramos concedido al Comisionado Electoral del Partido Nuevo Progresista hasta el lunes 22 de noviem-bre de 2004 a las cinco de la tarde. La moción de prórroga del Presidente de la Comisión Estatal de Elecciones se nos entregó después de certificada la Resolución de la Mayoría en la que se le concedió a ambos hasta el sábado 20 de noviembre de 2004 a las doce del mediodía. No pudimos evaluarla antes para emitir nuestro criterio. Nos enteramos de que se había certificado tal Resolución, y de la existencia de la referida moción del Presidente de la Comisión Estatal de Elecciones por los medios de comunicación que difundieron una conferencia de prensa ofrecida por uno de los miembros de este Tribunal.


 Es imprescindible y necesario destacar un asunto que es de gran importan-cia, relevante en cuanto a cómo actuó la Mayoría, y que señaló el Tribunal de Distrito Federal para el Distrito de Puerto Rico en su Orden de 21 de diciembre de 2004:
“The Court further notes that while this case was under the interim removal jurisdiction of this Court, the movant/removal party requested the court to receive evidence as to potentially serious collusive irregularities. The Court determined that for jurisdictional matter purposes, the issue was premature and the court did not deem to be appropriate, for purely jurisdictional purposes, to receive evidence as to substantive collusiveness. The Court was moved to receive evidence that one of the Plaintiffs failed to register a three “X’ vote as corroborated by official documents of the Commission from the electoral unit wherein the voter signed to have voted. (No such vote existed in the electoral unit). Further, another voter acting as Plaintiff was not even registered to vote and failed to appear in any list of additional hand registered voters.
“If confirmed, these are serious irregularities of parties playing ‘fast and loose’ with the Court, occurring during the interim jurisdiction of this court, which warrant potentially severe sanctions against the party to be implemented by the offended jurisdiction, that is, the Supreme Court, the District Court has been determined not to have any removal jurisdiction.”
Esta situación amerita que este Tribunal ordene la realización de una investi-gación sobre la posibilidad de abuso de los procedimientos en el presente caso, de la comisión del delito de perjurio de determinadas partes y de violación de la Regla 9 de Procedimiento Civil de Puerto Rico ficha y de los cánones del Código de Etica Profe-sional por parte de los abogados que comparecieron ante el Tribunal de Primera Instancia y ante este Tribunal.


 Copia de ese documento se nos entregó el 20 de noviembre de 2004 a las nueve y cuarenta y tres minutos de la mañana. La premura, urgencia y celeridad con que la Mayoría sometió este proceso, no se aplicó a la entrega de copia de ese docu-mento a este Juez el día 20 de noviembre de 2004, quien estuvo en su oficina hasta horas de la noche y disponible en su residencia posteriormente para atender cual-quier asunto relacionado en vista de la urgencia impartida.


 El caso fue devuelto por el Tribunal de Distrito Federal para el Distrito de Puerto Rico a este Tribunal el día 21 de diciembre de 2004.


 Const. E.L.A., L.P.R.A. Tomo 1, ed. 1999, pág. 256.


 Íd., pág. 365.


 Íd., pág. 384.


 Íd., pág. 393.


 4 Diario de Sesiones de la Convención Constituyente 2557 (1961).


 R. Serrano Geyls, Derecho constitucional de Estados Unidos y Puerto Rico, San Juan, Facultad de Derecho, Universidad Interamericana de Puerto Rico, 1997, Vol. I, pág. 571.


 Sánchez et al. v. Srio. de Justicia et al., 157 D.P.R. 360 (2002); Pueblo v. Santiago Feliciano, 139 D.P.R. 361, 419-420 (1995); Noriega v. Hernández Colón, 135 D.P.R. 406 (1994); P.I.P. v. C.E.E., 120 D.P.R. 580, 611 (1988); Silva v. Hernández Agosto, 118 D.P.R. 45, 57 (1986).


 Pueblo v. Santiago Feliciano, supra; Noriega v. Hernández Colón, supra.


 Pueblo v. Santiago Feliciano, supra, pág. 420; Silva v. Hernández Agosto, supra, pág. 57.


 E.L.A. v. Aguayo, 80 D.P.R. 552, 558-559 (1958).


 Íd., pág. 597.


 L. Ribo Durán, Diccionario de Derecho, Barcelona, Ed. Bosch, 1987, pág. 364.


 Serrano Geyls, op. cit., pág. 132; Col. Ópticos de P.R. v. Vani Visual Center, 124 D.P.R. 559 (1989).


 Íd.; E.L.A. v. Aguayo, supra.


 García Oyóla v. J.C.A., 142 D.P.R. 532 (1997); P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995).


 1 L.P.R.A. sec. 8.


 48 U.S.C.A. secs. 731b-731e; U.S. Cong and Adm. News 52-da.